Citation Nr: 0331808	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for asbestosis.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to October 
1959.

This appeal originates from a February 2002 rating decision 
that granted service connection and assigned an initial 60 
percent evaluation for asbestosis, effective June 29, 2001.  
Also in this decision, the RO denied the veteran's claim for 
service connection for residuals of a right knee injury.  The 
appellant was notified of this decision in February 2002.  He 
submitted a notice of disagreement with the decision in April 
2002, and a statement of the case was issued in June 2002.  
The appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) with the filing of a substantive appeal in 
July 2002.  

As the veteran has disagreed with the initial evaluation 
assigned for asbestosis, the Board has characterized the 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).  


REMAND

The Board finds that additional action on the claims on 
appeal is warranted before a fully informed decision can be 
made.  

With respect to the knee disability claim, the veteran 
asserts that he injured his right knee during basic training 
in Bainbridge, Maryland, in May 1955.  Specifically, he 
asserts that during basic training he dove into the water and 
hit his knee on a rock.  He said that by the time he got back 
to the base and saw a physician, he was told it was too late 
for stitches and was given a butterfly closure.  He said that 
since that time he has experienced discomfort in the right 
knee, particularly over the area of the laceration.  

Pursuant to the RO's initial request for service medical 
records, the RO received a single examination report dated in 
August 1956.  The RO made another request for the veteran's 
service medical records in July 2001, but no response has 
been received to date.  Pursuant to 38 C.F.R. § 3.159, VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including service medical records, and will end its efforts 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Accordingly, an attempt must be made to determine whether 
there are any additional service medical records that have 
not yet been obtained.  In the event that VA's request for 
service medical records results in a negative reply, the 
veteran should be given the opportunity to provide 
alternative evidence to support his claimed in-service knee 
injury, such as statements from fellow servicemen who may 
have witnessed the injury and/or medical evidence 
establishing that this condition existed at that time and 
still exist.  Where VA's efforts to obtain evidence is 
unsuccessful for any reason which the veteran could rectify, 
VA shall so notify the claimant and advise him that the 
ultimate responsibility for furnishing evidence rests with 
him.  See 38 C.F.R. § 3.159 (2003); Hayre v. West, 188 F. 3d 
1327, 1332 (Fed Cir 1999).  

It also appears that there are some outstanding medical 
records relevant to the veteran's right knee that are not yet 
on file.  During a VA examination in September 2001, the 
veteran was diagnosed as having right knee 
contusion/laceration with possible retinacular or capsular 
scarring and persistent discomfort over the last 20 to 30 
years, and, probable medial compartment osteoarthritis, right 
knee, mild to moderate status post arthroscopy with 
debridement.  Despite the diagnosis of status post 
arthroscopy, these are no medical records on file regarding 
this arthroscopic procedure.  Therefore, an attempt must be 
made to obtain these records..  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertaining to evaluation 
and/or treatment of the disabilities under consideration.  In 
this regard, the Board notes that, in a September 2002 
letter, the RO requested that the veteran provide further 
information and/or evidence to support his claims within 60 
days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) (which provides 
a 30-day response period).  The RO noted that it would decide 
the veteran's claims after 60 days, and, in fact, continued 
the denial of a higher rating for asbestosis in May 2003..  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board finds that the 60-day response period and premature 
adjudication of one of the claims in this appeal is likewise 
misleading and detrimental.  Therefore, since these matters 
are being remanded for additional development, the RO must 
take this opportunity to again solicit information and/or 
evidence from the veteran, and inform the veteran that a full 
year is allowed to submit the additional information and/or 
evidence requested. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo examination(s), 
if necessary) prior to adjudicating the claims on appeal.  
See 38 U.S.C.A. § 5107A(d).  Adjudication of the claim for a 
higher initial rating for asbestosis should include specific 
consideration of whether "staged rating," pursuant to the 
Fenderson decision cited to above, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should request all of the 
veteran's available service medical 
records from the National Personnel 
Records Center in St. Louis, Missouri.  
The RO must follow the procedures 
prescribed in 38 C.F.R. § 3.159(c) 
regarding obtaining medical records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record regarding his right 
knee disability and/or asbestosis (to 
specifically include the date and place 
that the right knee arthroscopy was 
performed, along with the name of the 
treating physician).  The RO should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond.    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (to include arranging for the 
veteran to undergo VA examination(s), if 
necessary) has been accomplished.  See 
38 U.S.C.A. 5103A(d).  Particularly, the 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary, as well as 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial evaluation in excess of 60 
percent for asbestosis and the claim for 
service connection for residuals of a 
right knee injury, in light of all 
pertinent evidence and legal authority.  
In adjudicating the claim for a higher 
initial evaluation for asbestosis, the RO 
must document its consideration of 
whether "staged rating," pursuant to 
the Fenderson decision cited to above, is 
appropriate.

7.  If any benefits sought on appeal 
remain denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




